Citation Nr: 9904027	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-28 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

1.  Entitlement to a compensable rating for herniated nucleus 
pulposus at L5-S1, from September 16, 1995 through November 
17, 1996.  

2.  Entitlement to a rating in excess of 20 percent for 
herniated nucleus pulposus at L5-S1, status post left 
diskectomy, after February 1997.  



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from November 1984 to 
September 1995 and an additional four years, four months, and 
fourteen days of prior active service.  This appeal arises 
from an October 1996 rating decision of the Roanoke, 
Virginia, which granted service connection for degenerative 
disc disease at L4-5 and L5-S1 and assigned a noncompensable 
evaluation, effective from September 1995.  By rating 
decision in March 1997, the RO assigned a 10 percent 
evaluation for the veteran's low back disability, 
recharacterized as herniated nucleus pulposus at L5-S1, 
status post left diskectomy, effective from February 1997.  
The RO in March 1997 assigned the 10 percent rating following 
a grant of a temporary 100 percent rating from November 18, 
1996, pursuant to 38 C.F.R. § 4.30.  By rating decision in 
April 1998, the RO assigned a 20 percent evaluation for the 
veteran's herniated nucleus pulposus at L5-S1, status post 
left diskectomy, effective from February 1997.  


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Veterans 
Appeals (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In statements received in 
July and September 1997, the veteran referred to treatment 
relating to his low back that he received at VA Medical 
Centers in Richmond and Hampton.  It does not appear that the 
RO has attempted to obtain any treatment records from these 
medical centers, other than hospital records dated in 
November 1996 regarding the veteran's left diskectomy.  Thus, 
the Board requests evidentiary development to ensure that all 
pertinent up-to-date clinical evidence is obtained regarding 
the veteran appeal of the ratings assigned his disability 
during the periods of time in question.  

Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  The veteran contends that his 
current herniated nucleus pulposus at L5-S1 is more disabling 
than is reflected by his current 20 percent rating.  On the 
most recent VA examination in September 1997, the veteran 
complained of constant low back pain with severe 
exacerbations occurring every two to three months and lasting 
from one to two weeks each.  It was reported that the veteran 
was unable to continue employment due to back pain and that 
any minor physical activity could precipitate a severe 
attack.  The examination revealed decreased range of motion 
of the low back, and the examiner noted that movement of the 
veteran's lumbar spine aggravated his pain.  

It does not appear from the record that in evaluating the 
veteran's low back disability the RO took into account 
functional disability due to pain and weakness as mandated by 
38 C.F.R. §§ 4.40 and 4.45.  Accordingly, the RO should 
afford the veteran a VA examination to assess the current 
nature of his low back disability.  In this regard, the RO's 
attention is directed to the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), wherein it was indicated that it was 
essential that the rating examination adequately portray the 
functional loss resulting from service connected disability.  
Moreover, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and non-VA) 
where he has received treatment for a low 
back disability following service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all postservice records of 
treatment relating to the veteran's low 
back disability which have not already 
been obtained, to include any treatment 
records from the VA Medical Centers in 
Richmond and Hampton.  All records 
obtained should be associated with the 
claims folder.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination in 
order to determine the current nature and 
severity of his low back disability.  The 
claims folder must be made available to 
the examining physician prior to the 
examination so that the pertinent aspects 
of the veteran's medical records may be 
reviewed.  All indicated diagnostic tests 
should be accomplished, to include range 
of motion studies pertaining to the 
lumbosacral spine.  All clinical findings 
should be reported in detail in the 
examination report.  The examiner should 
state for the record whether the low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the particular service 
connected disability; and, as noted in 
the DeLuca case, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly over a period of 

time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  The 
clinical findings and reasoning which 
form the bases of the opinions should be 
clearly set forth in the examination 
report.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's disability evaluations, and 
if the decision remains adverse to the 
veteran provide him with a supplemental 
statement of the case and the applicable 
time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 6 -


